Citation Nr: 9921504	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-36 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  A hearing was held before a hearing officer at the RO 
in January 1994, and the hearing officer's decision was entered 
the same month.  Another hearing was held before a hearing 
officer at the RO in May 1994, and the hearing officer's decision 
was entered in September 1994.

The appeal was last before the Board in November 1998, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO, in a 
Supplemental Statement of the Case mailed to the veteran in 
February 1999, continued to deny the benefit sought on appeal.  

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

The claim for service connection for PTSD is not plausible. 


CONCLUSION OF LAW

The claim for service connection for PTSD is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the veteran's 
claim for service connection for PTSD is whether he has presented 
evidence of a well grounded claim, that is, one which is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  If a claimant does not submit evidence 
of a well grounded claim, VA is under no duty to assist him in 
developing facts pertinent to such claim.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  For the reasons set forth below, the 
Board finds that the veteran has not met his burden of submitting 
evidence to support a belief by a reasonable individual that his 
claim for service connection for PTSD is well grounded.

Service connection may be granted for disease or disability which 
was either incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991). 

The veteran avers, as a particularly stressful event upon which 
he predicates his claimed PTSD, that, while assigned in a support 
capacity at Nha Trang, South Vietnam, and although he actually 
was never closer than 75 feet to the event, he nevertheless 
"witnessed a group of young boys on a [motor] scooter....toss a 
grenade" into a group of American servicemen, killing fifteen of 
them.  Service personnel records reflect that the veteran was 
stationed in Vietnam from June 1968 to June 1969, and he has 
indicated that the foregoing terrorist grenade incident occurred 
in "about December of 1968".  In correspondence dated in 
October 1993, the U.S. Army & Joint Services Environmental 
Support Group (ESG) provided the RO with unit activity 
documentation which is to the effect that, in late February 1969 
"a terrorist" in Nha Trang threw a hand grenade into a crowd of 
American servicemen, killing one of them and wounding twelve.  A 
related report included in the ESG submission appeared to pertain 
to the same incident, elaborating that it occurred at a bus stop 
and the veteran, at his January 1994 hearing, alluded to 
"buses" which the servicemen had intended to take back to their 
base.  As was noted by the Board in its above-cited November 1998 
remand, although there are discrepancies between the veteran's 
account bearing on the foregoing terrorist incident (relative to 
the date of the same as well as the number of servicemen thereby 
killed) and the above-addressed data provided by ESG, the Board 
is of the view that the actual occurrence of the foregoing 
stressor (i.e., the terrorist incident) is substantiated, the 
same comprising an element of a PTSD service connection claim.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  

In addition to a verified stressor, a clear diagnosis of PTSD is 
also required to establish a claim for service connection 
therefor.  Cohen, supra, at 138.  To be sure, the Board observes 
that, although the veteran was assessed as having PTSD in 
conjunction with his hospitalization at a VA facility in March-
April 1993 as a member of a "four-week PTSD group", he is not 
shown, in the course of such period of hospitalization, to have 
made any reference to the foregoing terrorist grenade incident.  
Further, the PTSD then assessed was not attributed to any claimed 
stressor, as is, the Board would respectfully emphasize, 
necessary for a well grounded claim for service connection for 
PTSD.  See Gaines v. West, 11 Vet. App. 353, 357 (1998).  
Thereafter, when he was examined by VA in May 1993, the veteran 
referred to the terrorist grenade incident described in greater 
detail above.  Apparently following mental status examination, 
the examiner noted that the veteran's principal complaints were 
somatic in nature and that, in addition, his "avoidant" traits 
were indicative "of a long-standing personality disorder".  The 
Axis I diagnosis was alcohol abuse and dependence; PTSD was not 
assessed. 

Inasmuch as the Board in November 1998 was of the view that the 
veteran's stressor allegation, involving the above-identified 
terrorist grenade incident, was verified, the claim was remanded 
for pertinent examination by VA to ascertain whether the veteran 
had PTSD and, if so, whether such grenade incident, in itself, 
was sufficient to account for such diagnosis.  In conjunction 
with his subsequent examination by VA, in January 1999, the 
veteran again alluded to the above-cited terrorist grenade 
incident in Vietnam and indicated that he experienced "guilt" 
owing to his failure to neutralize the individuals who had thrown 
the grenades.  On mental status examination, the veteran's affect 
was noted to be free of any "emotional lability" or 
"tearfulness".  In addition, his facial expression was neither 
"sad [nor] depressed".  The pertinent diagnoses were alcohol 
abuse and personality disorder.  The examiner, who indicated that 
he had reviewed all "three volumes of" the veteran's claims 
folder, further opined that he did "not believe that the veteran 
[met] the diagnostic criteria for" PTSD.  Rather, the examiner 
indicated that, while the veteran's described symptomatology was 
"vague", his "more prominent" symptoms, to apparently include 
mood lability, were "as easily related to his personality 
pathology as to any other Axis I illness" and that, in fact, 
that "symptomatology show[ed] personality pathology to a high 
degree." 

In considering the veteran's claim for service connection for 
PTSD, the Board would stress that, even ignoring that the PTSD 
assessed in conjunction with the veteran's March-April 1993 VA 
hospitalization was, as noted above, not attributed to any 
claimed stressor (as pertinently required pursuant to Gaines, 
supra), the veteran is, comprising an even more salient 
consideration, not currently diagnosed as having PTSD.  In this 
regard, on each occasion the veteran has been pertinently 
examined by VA (with each examination having been performed 
subsequent to the March-April 1993 period of VA hospitalization), 
to include the most recent VA examination in January 1999, PTSD 
was not diagnosed.  Further, as to the January 1999 examination 
by VA, the Board finds that the practical and clinical integrity 
thereof was exceptional, precluding any need for additional 
examination by VA.  In this regard, as to the practical aspect of 
the examination, the VA examiner both reviewed the veteran's 
voluminous record in its entirety and elicited his account of his 
experiences in Vietnam.  As to the clinical integrity of the 
examination, the Board observes that the pertinent conclusion 
reached by the examiner (i.e., that the veteran did not have 
PTSD) was, as opposed to any notion that it was of biased or non-
neutral derivation, predicated on a precisely articulated 
rationale, to include that the veteran's 'more prominent' 
symptoms were as likely as not to be of developmental (i.e., 
'personality pathology') origin.  Such consideration, insofar as 
it provides an explanation and amplifies the opinion advanced by 
the VA examiner, thereby serves to significantly enhance the 
clinical integrity thereof.  See Green v. Derwinski, 1 Vet. App. 
121, 123 (1991).  In light of the foregoing observations, then, 
to particularly include that the veteran is not shown to have 
PTSD, the Board is constrained to conclude that a plausible claim 
for service connection therefor is not presented.  Accordingly, 
such claim is not well grounded.  38 U.S.C.A. § 5107(a).  

In reaching the above-advanced disposition, the Board has not 
disregarded an assertion put forth by the veteran's 
representative, in an Informal Hearing Presentation dated in May 
1999, to the effect that if the Board determines that the 
veteran's claim is not well grounded owing to the absence of 
"nexus" evidence, a remand to develop for the same may be in 
order.  However, since the veteran, as demonstrated above, is not 
shown to have the disability (i.e., PTSD) for which service 
connection is asserted, all considerations bearing on whether a 
'nexus' between such condition and service (to include, in the 
present context, traumatic events experienced therein) is shown 
are rendered moot.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); see also Cohen, supra, at 138.  

In addition, although the Board has considered and disposed of 
the veteran's foregoing claim for service connection on a ground 
different from that of the RO, the veteran has not been 
prejudiced by the Board's decision.  This is because, in assuming 
that such claim was well grounded, the RO accorded the veteran 
greater consideration than this claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
To remand this case to the RO for consideration of the issue of 
whether this claim is well grounded would be pointless and, in 
light of the law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  

Finally, as pertinent to the veteran's claim for service 
connection for PTSD, the Board is of the opinion that its 
discussion above bearing on such issue is sufficient to inform 
the veteran of the elements necessary to complete his application 
for a claim for service connection relative to such disability.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).




ORDER

Evidence of a well grounded claim not having been submitted, the 
appeal for service connection for PTSD is denied.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

